Title: From George Washington to Lieutenant Colonel William Palfrey, 1 October 1777
From: Washington, George
To: Palfrey, William



Dr Sir
[Skippack, Pa.] Octor 1: 1777

As the Troops are applying for their pay for the month of August, and as it is inconvenient for the Warrants to be sent so far as Bethlem, to be paid, I request that you will join the Army, as soon as you can, with the military Chest, If the Contents will answer or are nearly sufficient for the purpose. You should advise the Congress of the State from time to time, that you may receive the necessary Supplies. I am Dr Sir Yr Most Obedt servant

G.W.

